EXHIBIT 10.11




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Extraction Oil &
Gas, Inc., a Delaware corporation (the “Company”), XOG Services, LLC (the
“Employer” and together with the Company, “Extraction”) and Eric J. Christ
(“Employee”) effective as of November 7, 2016 (the “Effective Date”), and hereby
amends and replaces in its entirety any other employment agreement heretofore
entered into between Employee and the Employer or any of its affiliates.


W I T N E S S E T H:
WHEREAS, the Employer desires to employ Employee as its Vice President, General
Counsel and Corporate Secretary on the terms and conditions, and for the
consideration, hereinafter set forth and Employee desires to be employed by the
Employer on such terms and conditions and for such consideration.
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company, the Employer, and Employee agree as
follows:
ARTICLE I
DEFINITIONS
In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:
1.1     “Board” shall mean the Board of Directors of the Company.
1.2    “Cause” shall mean a determination by the Employer that Employee %3) has
engaged in gross negligence, gross incompetence or willful misconduct in the
performance of Employee’s duties with respect to the Company or any of its
affiliates, %3) has failed without proper legal reason to substantially perform
Employee’s duties and responsibilities to the Company or any of its affiliates,
%3) has materially breached any provision of this Agreement, %3) has committed
an act of theft, fraud, embezzlement, misappropriation or willful breach of a
fiduciary duty to the Company or any of its affiliates, or %3) has been
convicted of, pleaded no contest to or received adjudicated probation or
deferred adjudication in connection with a crime involving fraud, dishonesty or
moral turpitude or any felony (or a crime of similar import in a foreign
jurisdiction). In order to terminate Employee’s employment for Cause, the
Employer must provide the Employee with a written notice providing in reasonable
detail the specific circumstances alleged to constitute Cause and the Employee
must not have cured or remedied the alleged Cause event (if susceptible to cure)
in the Employer’s good faith judgment within ten (10) days after his receipt of
such notice.
1.3    “Change in Control” shall mean:
(a)    a merger of the Company with another entity, a consolidation involving
the Company, or the sale of all or substantially all of the assets of the
Company to another entity





--------------------------------------------------------------------------------




if, in any such case, %3) the holders of equity securities of the Company
immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event or
%3) the persons who were members of the Board immediately prior to such
transaction or event shall not constitute at least a majority of the board of
directors of the resulting entity immediately after such transaction or event;
(b)    the dissolution or liquidation of the Company;
(c)    when any person or entity, including a “group” as contemplated by section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the combined voting power of the outstanding securities of the Company;
or
(d)    as a result of or in connection with a contested election of directors,
the persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board.
For purposes of the preceding sentence, (%4) “resulting entity” in the context
of a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and %3) subsequent to the consummation of a merger or consolidation that
does not constitute a Change in Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.
1.4    “Code” shall mean the Internal Revenue Code of 1986, as amended.
1.5    “Date of Termination” shall mean the date Employee’s employment with the
Employer is considered to have terminated pursuant to Section 3.5.
1.6    “Good Reason” shall mean the occurrence of any of the following events:
(a)    a material diminution in Employee’s Base Salary; or
(b)    a material diminution in Employee’s authority, duties, or
responsibilities; or
(c)    the involuntary relocation of the geographic location of Employee’s
principal place of employment by more than 50 miles from the location of
Employee’s principal place of employment as of the Effective Date; or
(d)    a material breach by the Company or the Employer of this Agreement.


2



--------------------------------------------------------------------------------




Notwithstanding the foregoing provisions of this Section 1.6 or any other
provision in this Agreement to the contrary, any assertion by Employee of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (%4) the condition described in
Section 1.6(a), (b) or (c) giving rise to Employee’s termination of employment
must have arisen without Employee’s consent; %3) Employee must provide written
notice to the Employer of such condition in accordance with Section 11.1 within
45 days of the later of the initial existence of the condition or when Employee
first learns of the existence of the condition (provided that such notice, if
provided within 45 days of when Employee first learns of the existence of the
condition, must in all circumstances be provided no later than 90 days following
the initial existence of the condition); %3) the condition specified in such
notice must remain uncorrected for 30 days after receipt of such notice by the
Employer; and %3) the date of Employee’s termination of employment must occur
within 90 days after the initial existence of the condition specified in such
notice or when Employee first learns of the existence of the condition
(provided, however, that such termination may in no circumstance occur later
than two years following the initial existence of the condition).
1.7    “Notice of Termination” shall mean a written notice delivered to the
other party indicating the specific termination provision in this Agreement
relied upon for termination of Employee’s employment and the intended Date of
Termination and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee’s employment under the
provision so indicated.
1.8    “Section 409A” shall mean section 409A of the Code and the Treasury
Regulations and other interpretative guidance issued thereunder.
1.9     “Section 409A Payment Date” shall mean the earlier of %3) the date of
Employee’s death or %3) the date that is six months after the date of
termination of Employee’s employment with the Employer.
ARTICLE II
EMPLOYMENT AND DUTIES
2.1    Employment; Effective Date. The Employer agrees to continue to employ
Employee, and Employee agrees to continue to be employed by the Employer,
pursuant to the terms of this Agreement beginning as of the Effective Date and
continuing for the period of time set forth in Article III of this Agreement,
subject to the terms and conditions of this Agreement.
2.2    Positions. From and after the Effective Date, the Employer shall employ
Employee in the position of Vice President, General Counsel and Corporate
Secretary of the Employer and of the Company or in such other position or
positions as the parties may mutually agree, and Employee shall report to the
Chief Executive Officer of the Company.
2.3    Duties and Services. Employee agrees to serve in the position referred to
in Section 2.2 and to perform diligently and to the best of Employee’s abilities
the duties and services appertaining to such position, as well as (a) such
additional reasonably specific duties and services that Employee from time to
time may be reasonably directed to perform by the Employer that are


3



--------------------------------------------------------------------------------




reasonably consistent with such position, and (b) such additional duties and
services appropriate to such position(s) which the parties mutually agree upon
from time to time.
2.4    Other Interests. Employee agrees, during the period of Employee’s
employment by the Employer, to devote substantially all of Employee’s business
time, energy and best efforts to the business and affairs of the Company and its
affiliates. Notwithstanding the foregoing, the parties acknowledge and agree
that Employee may %3) engage in and manage Employee’s passive personal
investments and %3) engage in charitable and civic activities; provided,
however, that such activities shall be permitted so long as such activities do
not materially conflict with the business and affairs of the Company or its
affiliates or materially interfere with Employee’s performance of Employee’s
duties hereunder.
2.5    Duty of Loyalty. Employee acknowledges and agrees that Employee owes a
fiduciary duty of loyalty, fidelity and allegiance to act in the best interests
of the Company and its affiliates and to do no act that would materially injure
the business, interests, or reputation of the Company or any of its affiliates.
In keeping with these duties, Employee shall make full disclosure to the Company
of all business opportunities pertaining to the Company’s business and shall not
appropriate for Employee’s own benefit business opportunities concerning the
subject matter of the fiduciary relationship.
ARTICLE III
TERM AND TERMINATION OF EMPLOYMENT
3.1    Term. Unless this Agreement is sooner terminated pursuant to other
provisions hereof, the Employer agrees to continue to employ Employee for the
period beginning on the Effective Date and ending on the third anniversary of
the Effective Date (the “Initial Expiration Date”); provided, however, that
beginning on the Initial Expiration Date, and on each anniversary of the Initial
Expiration Date thereafter, if Employee’s employment under this Agreement has
not been terminated pursuant to Section 3.2 or 3.3, then said term of employment
under this Agreement shall automatically be extended for successive one-year
periods unless on or before the date that is 60 days prior to the first day of
any such extension period either party shall give written notice to the other
that no such automatic extension shall occur, in which case the term of this
Agreement shall terminate as of the end of the current term, and if so provided
in such notice, Employee’s employment shall terminate contemporaneously with the
expiration of the term of this Agreement.
3.2    Employer’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, the Employer may terminate Employee’s employment under this
Agreement at any time for any of the following reasons by providing Employee
with a Notice of Termination:
(a)    upon Employee being unable to perform Employee’s duties or fulfill
Employee’s obligations under this Agreement by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months as determined by the Company and certified in writing by a competent
medical physician selected by the Company; or
(b)    Employee’s death; or


4



--------------------------------------------------------------------------------




(c)    for Cause; or
(d)    for any other reason whatsoever or for no reason at all, in the sole
discretion of the Employer.
3.3    Employee’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Employee shall have the right to terminate Employee’s employment
under this Agreement for Good Reason or for any other reason whatsoever or for
no reason at all, in the sole discretion of Employee, by providing the Employer
with a Notice of Termination. In the case of a termination of employment by
Employee pursuant to this Section 3.3, the Date of Termination specified in the
Notice of Termination shall not be less than 15 nor more than 60 days,
respectively, from the date such Notice of Termination is given, and the
Employer may require a Date of Termination earlier than that specified in the
Notice of Termination (and, if such earlier Date of Termination is so required,
it shall not change the basis for Employee’s termination nor be construed or
interpreted as a termination of employment pursuant to Section 3.1 or
Section 3.2).
3.4    Deemed Resignations. Unless otherwise agreed to in writing by the Company
or the Employer and Employee prior to the termination of Employee’s employment,
any termination of Employee’s employment shall constitute %3) an automatic
resignation of Employee as an officer of the Company and each affiliate of the
Company and %3) an automatic resignation of Employee from the Board (if
applicable), from the board of directors of any affiliate of the Company and
from the board of directors or similar governing body of any corporation,
limited liability entity or other entity in which the Company or any affiliate
holds an equity interest and with respect to which board or similar governing
body Employee serves as the Company’s or such affiliate’s designee or other
representative.
3.5    Meaning of Termination of Employment. For all purposes of this Agreement,
Employee shall be considered to have terminated employment with the Employer
when Employee incurs a “separation from service” with the Employer within the
meaning of section 409A(a)(2)(A)(i) of the Code and applicable administrative
guidance issued thereunder.
ARTICLE IV
COMPENSATION AND BENEFITS
4.1    Base Salary. During the term of this Agreement, Employee shall receive a
minimum, annualized base salary of $300,000 (the “Base Salary”). Employee’s
annualized base salary shall be reviewed periodically by the Board (or a
committee thereof) and, in the sole discretion of the Board (or a committee
thereof), such annualized base salary may be increased (but not decreased)
effective as of any date determined by the Board (or a committee thereof).
Employee’s Base Salary shall be paid in equal installments in accordance with
the Employer’s standard policy regarding payment of compensation to employees
but no less frequently than monthly.
4.2    Bonuses. Employee shall be eligible to receive an annual, calendar-year
bonus (payable in a single lump sum) based on criteria determined in the
discretion of the Board or a committee thereof after consultation with the Chief
Executive Officer (or his delegate) of the Company (the “Annual Bonus”), it
being understood that %3) the target Annual Bonus shall equal


5



--------------------------------------------------------------------------------




a minimum of 50% of Employee’s Base Salary and (b) the actual amount of each
Annual Bonus shall be determined in the discretion of the Board or a committee
thereof after consultation with the Chief Executive Officer (or his delegate) of
the Company. The Employer shall use commercially reasonable efforts to pay each
Annual Bonus with respect to a calendar year on or before March 15 of the
following calendar year (and in no event shall an Annual Bonus be paid after
December 31 of the following calendar year); provided, however, that Employee
will be entitled to receive payment of such Annual Bonus only if Employee is
employed by the Employer on such date of payment. If Employee has not been
employed by the Employer since January 1 of the year that includes the Effective
Date, then the Annual Bonus for such year shall be prorated based on the ratio
of the number of days during such calendar year that Employee was employed by
the Employer to the number of days in such calendar year.
4.3    Equity Award. Employee shall be eligible to receive an annual equity
award grant under the Company’s then existing incentive equity incentive plan
based on vesting criteria determined in the discretion of the Board or a
committee thereof after consultation with the Chief Executive Officer (or his
delegate), with an expected target grant date fair value equal to a minimum of
50% of Employee’s Base Salary. The Employee’s entitlement to any equity award
remains subject to approval by the Board or a committee thereof after
consultation with the Chief Executive Officer (or his delegate).
4.4    Other Benefits. During Employee’s employment hereunder, Employee shall be
allowed to participate in all benefit plans and programs of Extraction,
including improvements or modifications of the same, which are now, or may
hereafter be, available to other executive officers of the Employer or the
Company. Extraction shall not, however, by reason of this Section 4.3, be
obligated to institute, maintain, or refrain from changing, amending, or
discontinuing any such benefit plan or program, so long as such changes are
similarly applicable to other executive officers generally.
4.5    Expenses. The Employer shall reimburse Employee for all reasonable
business expenses incurred by Employee in performing services hereunder,
including all expenses of travel and living expenses while away from home on
business or at the request of and in the service of the Company or the Employer;
provided, in each case, that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Employer. Any
such reimbursement of expenses shall be made by the Employer upon or as soon as
practicable following receipt of supporting documentation reasonably
satisfactory to the Employer (but in any event not later than the close of
Employee’s taxable year following the taxable year in which the expense is
incurred by Employee); provided, however, that, upon Employee’s termination of
employment with Extraction, in no event shall any additional reimbursement be
made prior to the Section 409A Payment Date to the extent such payment delay is
required under section 409A(a)(2)(B)(i) of the Code. In no event shall any
reimbursement be made to Employee for such fees and expenses after the later of
%3) the first anniversary of the date of Employee’s death or %3) the date that
is five years after the date of Employee’s termination of employment with the
Employer (other than by reason of Employee’s death).


6



--------------------------------------------------------------------------------




4.6    Vacation and Sick Leave. During Employee’s employment hereunder, Employee
shall be entitled to sick and vacation leave in accordance with the Employer’s
policies applicable to its executive officers, which leave shall accrue and be
taken in accordance with the Employer’s sick and vacation policies in effect
from time to time. Employee’s right to carry over unused vacation from one
calendar year to the next shall be determined by the Employer’s vacation policy.
4.7    Offices. Subject to Articles II, III, and IV hereof, Employee agrees to
serve without additional compensation, if elected or appointed thereto, as a
director of the Company or any of the Company’s affiliates and as a member of
any committees of the board of directors of any such entities, and in one or
more executive positions of any of the Company’s affiliates.
ARTICLE V
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION
5.1    For Cause; Without Good Reason; Death; Disability; Non-Renewals. If
Employee’s employment hereunder shall terminate on account of his death or
disability pursuant to Section 3.2(a) or (b), at the expiration of the term
provided in Section 3.1, pursuant to Section 3.2(c), or pursuant to Employee’s
resignation for other than Good Reason, then all compensation and all benefits
to Employee hereunder shall terminate contemporaneously with such termination of
employment, except that Employee (or Employee’s legal representative, estate,
and/or beneficiaries, as the case may be) shall be entitled to (a) payment of
all accrued and unpaid Base Salary to the Date of Termination, (b) reimbursement
for all incurred but unreimbursed expenses for which Employee is entitled to
reimbursement in accordance with Section 4.5, and (c) benefits to which Employee
is entitled under the terms of any applicable benefit plan or program (such
amounts set forth in (a), (b), and (c) shall be collectively referred to herein
as the “Accrued Rights”).
5.2    Without Cause; for Good Reason. If Employee’s employment hereunder shall
terminate pursuant to Employee’s resignation for Good Reason, or by action of
the Employer pursuant to Section 3.2 for any reason other than those encompassed
by Section 3.2(a), 3.2(b), or 3.2(c), then all compensation and all benefits to
Employee hereunder shall terminate contemporaneously with such termination of
employment, except that Employee shall be entitled to receive the Accrued Rights
and, subject to Employee’s delivery, within 50 days after the Date of
Termination, and non-revocation of an executed release in a form reasonably
satisfactory to the Employer (which shall release and discharge the Company and
its affiliates, subsidiaries and benefit plans, and their respective
stockholders, officers, directors, members, partners, employees, agents
representatives and other affiliated persons from any and all claims or causes
of action of any kind or character, including but not limited to all claims or
causes of action arising out of Employee’s employment with the Employer or its
affiliates or the termination of such employment) (the “Release”), Employee
shall receive the following additional compensation and benefits from the
Company or the Employer, as applicable, (but no other additional compensation or
benefits after such termination):
(a)    Unpaid Prior Year Annual Bonus: The Employer shall pay to Employee any
earned but unpaid Annual Bonus for the calendar year ending prior to the Date of
Termination, which amount shall be payable in a lump-sum on or before the date
such annual


7



--------------------------------------------------------------------------------




bonuses are paid to employees who have continued employment with the Employer
(but in no event earlier than 60 days after the Date of Termination;
(b)    Severance Payment: The Employer shall pay to Employee a severance amount
equal to 0.5 times the Employee’s Base Salary as of the Date of Termination,
which amount shall be paid in a lump sum payment on the date that is 60 days
after the Date of Termination occurs; provided, however, that in the event that
Employee’s Date of Termination under this Section 5.2(b) occurs within twelve
(12) months following a Change in Control, such severance amount shall equal one
times the Employee’s Base Salary;
(c)    Post-Employment Health Coverage: Provided that Employee elects to
continue coverage for Employee and Employee’s spouse and eligible dependents, if
any, under the Company’s or the Employer’s group health plans under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (COBRA),
and/or sections 601 through 608 of the Employee Retirement Income Security Act
of 1974, as amended, during the first six (6) months of such continuation
coverage (twelve (12) months if the Employee’s Date of Termination occurs within
twelve (12) months following a Change in Control), the Employer shall promptly
reimburse Employee on a monthly basis for the difference between the amount
Employee pays to effect and continue such coverage and the employee contribution
amount that similarly situated active executive employees of the Company pay for
the same or similar coverage under such group health plans; provided, however,
that in the event that Employee becomes eligible for group health coverage from
a subsequent employer, the reimbursements provided by the Employer under this
Section 5.2(c) shall immediately cease; and
(d)    Equity Awards: In the event that Employee’s Date of Termination under
this Section 5.2 occurs within twelve (12) months following a Change in Control,
notwithstanding anything to the contrary included in any award agreement, 100%
of outstanding equity-related awards held by the Employee shall immediately vest
with respect to time-based vesting provisions (and any performance-based vesting
will vest based on actual performance through the end of the performance
period), and all options, stock appreciation rights, or similar awards shall
remain exercisable for the full original term of the award.
ARTICLE VI
PROTECTION OF INFORMATION
6.1    Disclosure to and Property of the Company. For purposes of this Article
VI, the term “the Company” shall include the Company and any of its affiliates,
and any reference to “employment” or similar terms shall include a director
and/or consulting relationship. All information, trade secrets, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed, disclosed to or
acquired by Employee, individually or in conjunction with others, during the
period of Employee’s employment by the Company (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to the
Company’s or any of its affiliates’ businesses, trade secrets, products or
services (including, without limitation, all such information


8



--------------------------------------------------------------------------------




relating to corporate opportunities, strategies, business plans, product
specifications, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisition prospects, the identity of customers or
their requirements, the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects, or
production, marketing and merchandising techniques, prospective names and marks)
and all writings or materials of any type embodying any of such information,
ideas, concepts, improvements, discoveries, inventions and other similar forms
of expression (collectively, “Confidential Information”) shall be disclosed to
the Company and are and shall be the sole and exclusive property of the Company
or its affiliates, as applicable. Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E‑mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Work Product”) are and shall be the
sole and exclusive property of the Company (or its affiliates). Employee agrees
to perform all actions reasonably requested by the Company or its affiliates to
establish and confirm such exclusive ownership. Upon termination of Employee’s
employment with the Company, for any reason, Employee promptly shall deliver
such Confidential Information and Work Product, and all copies thereof, to the
Company.
6.2    Disclosure to Employee. The Company has and will disclose to Employee and
place Employee in a position to have access to or develop Confidential
Information and Work Product of the Company (or its affiliates); and has and
will entrust Employee with business opportunities of the Company (or its
affiliates); and has and will place Employee in a position to develop business
good will on behalf of the Company (or its affiliates).
6.3    No Unauthorized Use or Disclosure.
(a)    Employee agrees to preserve and protect the confidentiality of all
Confidential Information and Work Product of the Company and its affiliates.
Employee agrees that Employee will not, at any time during or after Employee’s
employment with the Company, make any unauthorized disclosure of, and Employee
shall not remove from the Company premises, Confidential Information or Work
Product of the Company or its affiliates, or make any use thereof, except, in
each case, in the carrying out of Employee’s responsibilities hereunder.
Employee shall use all reasonable efforts to cause all persons or entities to
whom any Confidential Information shall be disclosed by Employee hereunder to
preserve and protect the confidentiality of such Confidential Information.
(b)    Employee shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by law; provided, however, that in the event disclosure is required by
applicable law, Employee shall provide the Company with prompt notice of such
requirement prior to making any such disclosure, so that the Company may seek an
appropriate protective order.
(c)    At the request of the Company at any time, Employee agrees to deliver to
the Company all Confidential Information that Employee may possess or control.
Employee


9



--------------------------------------------------------------------------------




agrees that all Confidential Information of the Company (whether now or
hereafter existing) conceived, discovered or made by Employee during the period
of Employee’s employment by the Company exclusively belongs to the Company (and
not to Employee), and upon request by the Company for specified Confidential
Information, Employee will promptly disclose such Confidential Information to
the Company and perform all actions reasonably requested by the Company to
establish and confirm such exclusive ownership. Affiliates of the Company shall
be third party beneficiaries of Employee’s obligations under this Article VI. As
a result of Employee’s employment by the Company, Employee may also from time to
time have access to, or knowledge of, Confidential Information or Work Product
of third parties, such as customers, suppliers, partners, joint venturers, and
the like, of the Company and its affiliates. Employee also agrees to preserve
and protect the confidentiality of such third party Confidential Information and
Work Product.
(d)    Nothing herein will prevent Employee from: (i) making a good faith report
of possible violations of applicable law to any governmental agency or entity;
or (ii) making disclosures that are protected under the whistleblower provisions
of applicable law. For the avoidance of doubt, nothing herein shall prevent
Employee from making a disclosure of a trade secret that: (A) is made in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Further, an individual who files a lawsuit for retaliation by an
employer of reporting a suspected violation of law may disclose the trade secret
to the attorney of the individual and use the trade secret information in the
court proceeding, if the individual (X) files any document containing the trade
secret under seal; and (Y) does not disclose the trade secret, except pursuant
to court order.
6.4    Ownership by the Company. If, during Employee’s employment by the
Company, Employee creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E‑mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Company’s business, products, or
services, whether such work is created solely by Employee or jointly with others
(whether during business hours or otherwise and whether on the Company’s
premises or otherwise), including any Work Product, the Company shall be deemed
the author of such work if the work is prepared by Employee in the scope of
Employee’s employment; or, if the work relating to the Company’s business,
products, or services is not prepared by Employee within the scope of Employee’s
employment but is specially ordered by the Company as a contribution to a
collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation, or as an instructional
text, then the work shall be considered to be work made for hire and the Company
shall be the author of the work. If the work relating to the Company’s business,
products, or services is neither prepared by Employee within the scope of
Employee’s employment nor a work specially ordered that is deemed to be a work
made for hire during Employee’s employment by the Company, then Employee hereby
agrees to assign, and by these presents does assign, to the Company all of
Employee’s worldwide right, title, and interest in and to such work and all
rights of copyright therein.


10



--------------------------------------------------------------------------------




6.5    Assistance by Employee. During the period of Employee’s employment by the
Company, Employee shall assist the Company and its nominee, at any time, in the
protection of the Company’s or its affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee(s)
and the execution of all lawful oaths and applications for patents and
registration of copyright in the United States and foreign countries. For the
period of two (2) years after Employee’s employment termination with the Company
pursuant to Section 5.2 above, at the request from time to time and expense of
the Company or its affiliates, Employee shall assist the Company or its
nominee(s) in the protection of the Company’s or its affiliates’ worldwide
right, title and interest in and to Confidential Information and Work Product
and the execution of all formal assignment documents requested by the Company or
its nominee and the execution of all lawful oaths and applications for patents
and registration of copyright in the United States and foreign countries.
Employee shall assist after Employee’s employment termination with the Company
other than pursuant to Section 5.2 above pursuant to mutually agreeable terms
between the Employee and the Company.
6.6    Remedies. Employee acknowledges that money damages would not be a
sufficient remedy for any breach of this Article VI by Employee, and the Company
or its affiliates shall be entitled to enforce the provisions of this Article VI
by terminating payments or benefits then owing to Employee under Section 5.2 and
to specific performance and injunctive relief as remedies for such breach or any
threatened breach; provided, that, to the extent the Company receives monetary
damages from the Employee, such amounts shall not exceed the total value
Employee received under Section 5.2. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article VI but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Employee and Employee’s agents. However, if it is determined that Employee
has not committed a breach of this Article VI, then the Company shall resume the
payments and benefits due under this Agreement and pay to Employee and
Employee’s spouse, if applicable, all payments and benefits that had been
suspended pending such determination.
ARTICLE VII
STATEMENTS CONCERNING THE COMPANY
7.1    Statements Concerning the Company. Employee shall refrain, both during
and after the termination of the employment relationship, from publishing any
oral or written statements about the Company, any of its affiliates or any of
the Company’s or such affiliates’ directors, officers, employees, consultants,
agents or representatives that %3) are slanderous, libelous or defamatory,
%3) disclose Confidential Information of the Company, any of its affiliates or
any of the Company’s or any such affiliates’ business affairs, directors,
officers, employees, consultants, agents or representatives, or %3) place the
Company, any of its affiliates, or any of the Company’s or any such affiliates’
directors, officers, employees, consultants, agents or representatives in a
false light before the public. The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings). A violation or
threatened violation of this prohibition may be enjoined by the courts. The
rights afforded the


11



--------------------------------------------------------------------------------




Company and its affiliates under this provision are in addition to any and all
rights and remedies otherwise afforded by law.
7.2    Enforcement Rights. A violation or threatened violation of this Article
VII may be enjoined by the courts. The rights afforded the Company and its
affiliates under this provision are in addition to any and all rights and
remedies otherwise afforded by law.
ARTICLE VIII
NON-COMPETITION AGREEMENT
8.1    Definitions. As used in this Article VIII, the following terms shall have
the following meanings:
“Business” means %3) during the period of Employee’s employment by the Company,
the core products and services provided by the Company and its affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and %3) during the portion of the Prohibited Period that begins
on the termination of Employee’s employment with the Employer, the products and
services provided by the Company and its affiliates at the time of such
termination of employment and other products and services that are functionally
equivalent to the foregoing.
“Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area. In no event
will the Company or any of its affiliates be deemed a Competing Business.
“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.
“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.
“Prohibited Period” means the period during which Employee is employed by the
Employer hereunder and a period of six months (twelve months if Employee’s Date
of Termination occurs within twelve (12) months following a Change in Control
and Employee receives severance benefits pursuant to Section 5.2 of this
Agreement) following the termination of Employee’s employment with the Employer.
“Restricted Area” means any geographic area within a 100-mile radius of any
location where the Company or its affiliates engages in the Business, and for
which Employee has or had responsibilities, during the period of Employee’s
employment.


12



--------------------------------------------------------------------------------




8.2    Non-Competition; Non-Solicitation. Employee and Extraction agree to the
non-competition and non-solicitation provisions of this Article VIII in
consideration for the Confidential Information provided by Extraction to
Employee pursuant to Article VI of this Agreement, to protect the trade secrets
and confidential information of the Company or its affiliates disclosed or
entrusted to Employee by the Company or its affiliates or created or developed
by Employee for the Company or its affiliates, to protect the business goodwill
of the Company or its affiliates developed through the efforts of Employee
and/or the business opportunities disclosed or entrusted to Employee by the
Company or its affiliates and as an additional incentive for Extraction to enter
into this Agreement.
(a)    Subject to the exceptions set forth in Section 8.2(b) below, Employee
expressly covenants and agrees that during the Prohibited Period %3) Employee
will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area and %3) Employee will not, and
Employee will cause Employee’s affiliates not to, directly or indirectly, own,
manage, operate, join, become an employee of, partner in, owner or member of (or
an independent contractor to), control or participate in, be connected with or
loan money to, sell or lease equipment or property to, or otherwise be
affiliated with any business, individual, partnership, firm, corporation or
other entity which engages in a Competing Business in the Restricted Area.
(b)    Notwithstanding the restrictions contained in Section 8.2(a), Employee or
any of Employee’s affiliates may own an aggregate of not more than 2% of the
outstanding stock of any class of any corporation engaged in a Competing
Business, if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market by a member of a national securities
exchange, without violating the provisions of Section 8.2(a), provided that
neither Employee nor any of Employee’s affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation.
(c)    Employee further expressly covenants and agrees that during the
Prohibited Period, Employee will not, and Employee will cause Employee’s
affiliates not to %3) engage or employ, or solicit or contact with a view to the
engagement or employment of, any person who is an officer or employee of the
Company or any of its affiliates or %3) canvass, solicit, approach or entice
away or cause to be canvassed, solicited, approached or enticed away from the
Company or any of its affiliates any person who or which is a customer of any of
such entities during the period during which Employee is employed by the
Employer.
(d)    The restrictions contained in Section 8.2 shall not apply to any product
or service that the Company or the Employer provided during Employee’s
employment but that the Company or the Employer no longer provides at the Date
of Termination.
(e)    Before accepting employment with any other person or entity while
employed by the Employer during the Prohibited Period, the Employee will inform
such person or entity of the restrictions contained in this Article VIII.


13



--------------------------------------------------------------------------------




8.3    Relief. Employee and Extraction agree and acknowledge that the
limitations as to time, geographical area and scope of activity to be restrained
as set forth in Section 8.2 are reasonable and do not impose any greater
restraint than is necessary to protect the legitimate business interests of
Extraction. Employee and Extraction also acknowledge that money damages would
not be sufficient remedy for any breach of this Article VIII by Employee, and
the Company or its affiliates shall be entitled to enforce the provisions of
this Article VIII by terminating payments or benefits then owing to Employee
under Section 5.2 and to specific performance and injunctive relief as remedies
for such breach or any threatened breach; provided, that, to the extent the
Company or the Employer receives monetary damages from the Employee, such
amounts shall not exceed the total value Employee received under Section 5.2.
Such remedies shall not be deemed the exclusive remedies for a breach of this
Article VIII but shall be in addition to all remedies available at law or in
equity, including the recovery of damages from Employee and Employee’s agents.
However, if it is determined that Employee has not committed a breach of this
Article VIII, then Extraction shall resume the payments and benefits due under
this Agreement and pay to Employee all payments and benefits that had been
suspended pending such determination.
8.4    Reasonableness; Enforcement. Employee hereby represents to Extraction
that Employee has read and understands, and agrees to be bound by, the terms of
this Article VIII. Employee acknowledges that the geographic scope and duration
of the covenants contained in this Article VIII are the result of arm’s-length
bargaining and are fair and reasonable in light of %3) the nature and wide
geographic scope of the operations of the Business, %3) Employee’s level of
control over and contact with the Business in all jurisdictions in which it is
conducted, %3) the fact that the Business is conducted throughout the Restricted
Area and %3) the amount of Confidential Information that Employee is receiving
in connection with the performance of Employee’s duties hereunder. It is the
desire and intent of the parties that the provisions of this Article VIII be
enforced to the fullest extent permitted under applicable Legal Requirements,
whether now or hereafter in effect and therefore, to the extent permitted by
applicable Legal Requirements, Employee and Extraction hereby waive any
provision of applicable Legal Requirements that would render any provision of
this Article VIII invalid or unenforceable.
8.5    Reformation. Extraction and Employee agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Article VIII would cause irreparable injury to
Extraction. Employee understands that the foregoing restrictions may limit
Employee’s ability to engage in certain businesses anywhere in the Restricted
Area during the Prohibited Period, but acknowledges that Employee will receive
sufficient consideration from Extraction to justify such restriction. Further,
Employee acknowledges that Employee’s skills are such that Employee can be
gainfully employed in non-competitive employment, and that the agreement not to
compete will not prevent Employee from earning a living. Nevertheless, if any of
the aforesaid restrictions are found by a court of competent jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced. By agreeing to this
contractual modification prospectively at this time, Extraction and Employee
intend to make this provision enforceable under the law or laws of all
applicable States, Provinces and other jurisdictions so that the entire
agreement not to compete and this Agreement as prospectively


14



--------------------------------------------------------------------------------




modified shall remain in full force and effect and shall not be rendered void or
illegal. Such modification shall not affect the payments made to Employee under
this Agreement.
ARTICLE IX
DISPUTE RESOLUTION
9.1    Arbitration. Except as otherwise provided in this Article IX, any and all
claims or disputes between Employee and the Company or its parents, subsidiaries
and affiliates (including, without limitation, the validity, scope, and
enforceability of this Article IX and claims arising under any federal, state or
local law prohibiting discrimination in employment or governing the employment
relationship in any way) shall be submitted for final and binding arbitration by
a single arbitrator in Denver, Colorado, in accordance with the rules for
resolution of employment disputes of the American Arbitration Association
(“AAA”). The arbitrator shall have the power to gather such materials,
information, testimony, and evidence as he or she deems relevant to the dispute
before him or her, and each party will provide such materials, information,
testimony, and evidence requested by the arbitrator, except to the extent any
information so requested is subject to an attorney-client or other privilege.
The arbitrator shall apply the substantive law of the State of Colorado
(excluding Colorado choice-of-law principles that might call for the application
of some other state’s law), or federal law, or both as applicable to the claims
asserted. The results of the arbitration and the decision of the arbitrator will
be final and binding on the parties and each party agrees and acknowledges that
these results shall be enforceable in a court of law of competent jurisdiction;
provided that the parties agree that the arbitrator and any court enforcing the
award of the arbitrator shall not have the right or authority to award punitive
or exemplary damages to any disputing party. No demand for arbitration may be
made after the date when the institution of legal or equitable proceedings based
on such claim or dispute would be barred by the applicable statute of
limitations. In the event either party must resort to the judicial process to
enforce the provisions of this Agreement, the award of an arbitrator, or
equitable relief granted by an arbitrator, the party seeking enforcement shall
be entitled to recover from the other party all costs of litigation including,
but not limited to, reasonable attorney’s fees and court costs. All proceedings
conducted pursuant to this agreement to arbitrate, including any order, decision
or award of the arbitrator, shall be kept confidential by all parties. Employee
and Extraction explicitly recognize that no provision of this Article IX shall
prevent either party from seeking to resolve any dispute relating to Article VI
or Article VIII of this Agreement in a court of law. Employee and Extraction
further acknowledge and agree that a court of competent jurisdiction shall have
the power to maintain the status quo pending the arbitration of any dispute
under this Article IX, and this Article IX shall not require the arbitration of
an application for emergency or temporary injunctive relief by either party
pending arbitration; provided, however, that the remainder of any such dispute
beyond the application for emergency or temporary injunctive relief shall be
subject to arbitration under this Article IX. EMPLOYEE ACKNOWLEDGES THAT, BY
SIGNING THIS AGREEMENT, EMPLOYEE IS WAIVING ANY RIGHT THAT EMPLOYEE MAY HAVE TO
A JURY TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A COURT TRIAL OF ANY CLAIM
ALLEGED BY EMPLOYEE.


15



--------------------------------------------------------------------------------






ARTICLE X
CERTAIN EXCISE TAXES
Notwithstanding anything to the contrary in this Agreement, if Employee is a
“disqualified individual” (as defined in section 280G(c) of the Code), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits which Employee has the right to receive from the Company
or any of its affiliates, would constitute a “parachute payment” (as defined in
section 280G(b)(2) of the Code), then the payments and benefits provided for in
this Agreement shall be either (a) reduced (but not below zero) so that the
present value of such total amounts and benefits received by Employee from the
Company and its affiliates will be one dollar ($1.00) less than three times
Employee’s “base amount” (as defined in section 280G(b)(3) of the Code) and so
that no portion of such amounts and benefits received by Employee shall be
subject to the excise tax imposed by section 4999 of the Code, or (b) paid in
full, whichever produces the better net after-tax position to Employee (taking
into account any applicable excise tax under section 4999 of the Code and any
other applicable taxes, including any federal, state, municipal, and local
income or employment taxes, and taking into account the phase out of itemized
deductions and personal exemptions). The reduction of payments and benefits
hereunder, if applicable, shall be made by reducing, first, payments or benefits
to be paid in cash hereunder in the order in which such payment or benefit would
be paid or provided (beginning with such payment or benefit that would be made
last in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time) and, then, reducing any benefit to be
provided in-kind hereunder in a similar order, in all instances in accordance
with Section 409A. The determination as to whether any such reduction in the
amount of the payments and benefits provided hereunder is necessary shall be
made by the Company or the Employer in good faith; provided, however, that
%3) no portion of Employee’s payments or benefits the receipt or enjoyment of
which Employee shall have waived at such time and in such manner as not to
constitute a “payment” within the meaning of section 280G(b) of the Code will be
taken into account; %3) no portion of Employee’s payments or benefits will be
taken into account which, in the opinion of tax counsel (“Tax Counsel”) for the
Company does not constitute a parachute payment (including by reason of section
280G(b)(4)(A) of the Code); %3) in calculating the applicable excise tax under
section 4999 of the Code, no portion of Employee’s payments or benefits will be
taken into account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of section
280G(b)(4)(B) of the Code, in excess of the base amount that is allocable to
such reasonable compensation; and %3) the value of any non-cash benefit or any
deferred payment or benefit will be determined by Tax Counsel or the Company’s
independent auditor in accordance with the principles of sections 280G(d)(3) and
(4) of the Code. At the time that payments are made under this Agreement, the
Company will provide Employee with a written statement setting forth the manner
in which such payments were calculated and the basis for such calculations,
including any opinions or other advice the Company received from Tax Counsel,
the Company’s independent auditor, or other advisors or consultants (and any
such opinions or advice which are in writing will be attached to the statement).
If a reduced payment or benefit is made or provided, and through error or
otherwise, that payment or benefit, when aggregated with other payments and
benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one


16



--------------------------------------------------------------------------------




dollar ($1.00) less than three times Employee’s base amount, then Employee shall
immediately repay such excess to the Company or the applicable affiliate upon
notification that an overpayment has been made. The fact that Employee’s right
to payments or benefits may be reduced by reason of the limitations contained in
this Article X will not limit or otherwise affect any other rights of Employee
under this Agreement or otherwise. All determinations required by this Article X
will be made at the expense of the Company. However, nothing in this Article X
shall require the Company or any affiliate to be responsible for, or have any
liability or obligation with respect to, Employee’s excise tax liabilities under
section 4999 of the Code.
ARTICLE XI
MISCELLANEOUS
11.1    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given %3) when received if delivered personally or by courier,
%3) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or %3) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:
If to Employee, addressed to:
Eric J. Christ
Extraction Oil & Gas, Inc.

370 17th Street, Suite 5300
Denver, CO 80202, or the last known residential address reflected in the
Employer’s records
Facsimile:    (720) 557-8301
Attention: Eric J. Christ
E-mail:     Per Employer records


If to the Company or the Employer, addressed to:
Extraction Oil & Gas, Inc.
370 17th Street, Suite 5300 Denver, CO 80202
Attention: General Counsel

Facsimile:    (720) 557-8301

Attention: General Counsel
E-mail:
General Counsel’s e-mail address

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
11.2    Applicable Law; Submission to Jurisdiction.
(a)    This Agreement is entered into under, and shall be governed for all
purposes by, the laws of the State of Colorado, without regard to conflicts of
laws principles thereof.


17



--------------------------------------------------------------------------------




(b)    With respect to any claim or dispute related to or arising under this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the State of
Colorado.
11.3    No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
11.4    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
11.5    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
11.6    Withholding of Taxes and Other Employee Deductions. The Employer or the
Company may withhold from any benefits and payments made pursuant to this
Agreement all federal, state, city and other taxes and withholdings as may be
required pursuant to any law or governmental regulation or ruling and all other
customary deductions made with respect to the Company’s employees generally.
11.7    Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
11.8    Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
11.9    Affiliate. As used in this Agreement, the term “affiliate” as used with
respect to a particular person or entity shall mean any other person or entity
which owns or controls, is owned or controlled by, or is under common ownership
or control with, such particular person or entity.
11.10    Successors; Assigns; Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Company and the Employer and any
successor of the Company or the Employer. In addition, the Employer may assign
this Agreement and Employee’s employment to any other affiliate of the Company
at any time without the consent of Employee, and any assign of the Employer
shall be deemed to be the Employer for purposes of this Agreement. Except as
provided in the foregoing sentences of this Section 11.10, this Agreement and
the rights and obligations of the parties hereunder are personal, and neither
this Agreement nor any right, benefit, or obligation of either party hereto
shall be subject to voluntary or involuntary assignment, alienation, or
transfer, whether by operation of law or otherwise, without the prior written
consent of the other party. In addition, any payment owed to Employee hereunder
after the date of Employee’s death shall be paid to Employee’s estate. Each
affiliate of the Company shall be a third party beneficiary of, and may directly
enforce, Employee’s obligations under Article VI, Article VII and Article VIII.


18



--------------------------------------------------------------------------------




11.11    Term. Termination of this Agreement shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
Without limiting the scope of the preceding sentence, the provisions of
Articles V, VI, VII, VIII and IX shall survive any termination of the employment
relationship and/or of this Agreement.
11.12    Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company or the Employer and
Employee, this Agreement constitutes the entire agreement of the parties with
regard to the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Employee by the Employer. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.
11.13    Modification; Waiver. Any modification to or waiver of this Agreement
will be effective only if it is in writing and signed by the parties to this
Agreement.
11.14    Actions by the Board. Any and all determinations or other actions
required of the Board hereunder that relate specifically to Employee’s
employment by the Employer or the terms and conditions of such employment shall
be made by the members of the Board other than Employee if Employee is a member
of the Board, and Employee shall not have any right to vote or decide upon any
such matter.
11.15    Employee’s Representations and Warranties. Employee represents and
warrants to Extraction that %3) Employee does not have any agreements with any
prior employers or other third parties that will prohibit Employee from working
for Extraction or fulfilling Employee’s duties and obligations to Extraction
pursuant to this Agreement and %3) Employee has complied with all duties imposed
on Employee with respect to Employee’s former employer, e.g., Employee does not
possess any tangible property belonging to Employee’s former employer.
11.16    Section 409A. The parties hereby agree that this Agreement is intended
to satisfy the requirements of Section 409A with respect to amounts, if any,
subject thereto and shall be interpreted, construed, and administered consistent
with such intent. Each payment made under this Agreement shall be deemed to be a
separate payment for purposes of Section 409A. Notwithstanding any provision in
this Agreement to the contrary, if Employee is a “specified employee” (as such
term is defined in Section 409A and as determined by the Employer in accordance
with any method permitted under Section 409A) and any payment or benefit
provided for herein would be subject to additional taxes and interest under
Section 409A if Employee’s receipt of such payment or benefit is not delayed
until the Section 409A Payment Date, then such payment or benefit shall not be
provided to Employee (or Employee’s estate, if applicable) until the Section
409A Payment Date. Notwithstanding anything to the contrary in this Agreement or
elsewhere, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treasury Regulation § 1.409A-l(b)(9)(v)(A)
or (C) (relating to certain reimbursements and in-kind benefits) shall be paid
or provided only to the extent that the expenses are not incurred, or the
benefits are not provided, beyond the last day of the second calendar year
following the calendar year in which Employee’s “separation from service”
occurs; and provided further that such expenses are reimbursed no later


19



--------------------------------------------------------------------------------




than the last day of the third calendar year following the calendar year in
which Employee’s “separation from service” occurs. To the extent any expense
reimbursement or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise) (%4) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (%4) the amount of any
such expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (%4) such
payments shall be made on or before the last day of Employee’s taxable year
following the taxable year in which the expense occurred.
11.17    Clawback. Notwithstanding any provisions in this Agreement to the
contrary, any compensation, payments, or benefits provided hereunder, whether in
the form of cash or otherwise, shall be subject to a clawback to the extent
necessary to comply with the requirements of any applicable law, including the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, section 304
of the Sarbanes Oxley Act of 2002, or any regulations promulgated thereunder, or
any policy adopted by the Company pursuant to any such law (whether in existence
as of the Effective Date or later adopted).
[Signatures begin on next page.]












20



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
EXTRACTION OIL & GAS, INC.


By: /s/ Mark A. Erickson            
Name: Mark A. Erickson
Title: Chief Executive Officer






XOG SERVICES, LLC


By: /s/ Mark A. Erickson            
Name: Mark A. Erickson
Title: Chief Executive Officer










ERIC J. CHRIST


/s/ Eric J. Christ            














SIGNATURE PAGE TO
EMPLOYMENT AGREEMENT
ERIC J. CHRIST